Citation Nr: 0903086	
Decision Date: 01/29/09    Archive Date: 02/09/09	

DOCKET NO.  06-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for lung disease, including 
as a result of asbestos exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1964 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  Although the veteran served aboard ship as a machinery 
repairman and was likely exposed to some degree of asbestos 
fiber, he is shown by the competent medical evidence on file 
to have the obstructive lung disease of bronchial asthma with 
onset well over 30 years after he was separated from service, 
and no evidence shows that he has an interstitial restrictive 
lung disease such as asbestosis.  


CONCLUSION OF LAW

Bronchial asthma was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 
5103, 5103A, 5107 (2002); 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in March 2005, 
prior to the issuance of the rating decision now on appeal 
from July 2005.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service treatment and personnel records were 
collected as were recent records of the veteran's treatment 
with VA.  The veteran did not submit any private medical 
records or completed release forms for VA to collect such 
evidence on his behalf.  He reported that all of his medical 
treatment was received at the local VA medical center.  All 
known available evidence has been collected for review and 
VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this appeal for VA examination 
with record review consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  However, no lung disease or disorder 
of any kind was identified at any time during or for decades 
after service separation, and there is no duty to obtain an 
examination when the evidence on file is adequate to decide 
the claim.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty, or 
otherwise attributable to incidents of service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
bronchiectasis, if they are shown to have become manifest to 
a compensable degree within one year after service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The veteran filed his claim for service connection 
for lung disability in March 2005, over 36 years after he was 
separated from military service.  In written statements, he 
has argued that he believes his current lung disability is 
attributable to exposure to asbestos during his service as a 
machinery repairman aboard ships during his service in the US 
Navy.  He reported working in boiler and engine rooms aboard 
certain ships, and preparing another ship for long-term 
storage.  He also wrote that he had been exposed to fuels on 
tankers to which he was assigned, and noted exposure to 
solvents and other chemicals which were unknown to him.  

The service treatment records contain no complaints, 
findings, treatment or diagnosis for lung disability at any 
time.  At the time the veteran was examined for separation 
from service in July 1968, the lungs and chest were noted to 
be normal, and a chest X-ray was noted to be normal.  There 
is, following service separation, no competent medical 
evidence which shows or suggests any chronicity of symptoms 
from lung disability for many years.  

The veteran's March 2005 claim indicated that he was first 
diagnosed for lung disability in 1999.  The VA outpatient 
treatment records on file reflect treatment commencing in 
2001.  These records also reflect a confirmed clinical 
diagnosis of chronic bronchial asthma from 2002 forward.  A 
2001 chest X-ray revealed no evidence of infiltration, 
consolidation, atelectasis or pleural effusion.  The 
impression was a normal chest.  A 2004 VA X-ray study of the 
chest noted that pulmonary vasculature was not congested, and 
that the lungs were clear of infiltrate, atelectasis, and 
there were no pleural effusions.  A 2005 VA X-ray study of 
the chest was considered normal, and again revealed no 
infiltrate, effusion, or pneumothorax.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for lung disability 
attributable to service.  The competent medical evidence on 
file reflects that the veteran has been positively diagnosed 
for chronic bronchial asthma from 2002.  This is decades 
after service separation.  There is certainly no evidence of 
lung disease or bronchial asthma at any time during service, 
no evidence of bronchiectasis within one year after service 
separation, and a complete absence of any competent evidence 
of chronic lung disease for decades after service separation.

The veteran has argued that his lung disease must be 
attributable to his exposure to asbestos during service, or 
alternatively, to various fuels and unknown chemicals and 
solvents.  However, the veteran has submitted no competent 
medical evidence or opinions substantiating that his 
bronchial asthma, first diagnosed well over 30 years after 
service separation, is causally related to any of these 
particular exposures.  The veteran himself lacks the 
requisite medical expertise to provide a competent clinical 
opinion that his current bronchial asthma with remote onset 
is attributable to any exposures during service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The RO properly notified the veteran in the May 2006 
Statement of the Case that the veteran's diagnosis of 
bronchial asthma was not a disability associated with 
asbestos exposure, and noted that multiple X-ray studies of 
the veteran's chest failed to reveal infiltrates, effusions, 
or atelectasis, which are signs and symptoms consistent with 
asbestosis.  Asbestosis is included in the VA Schedule for 
Rating Disabilities under interstitial lung diseases which 
are collectively restrictive in nature.  The veteran's 
bronchial asthma, on the other hand, is not a restrictive 
lung disease like asbestosis, but is instead an obstructive 
lung disease with different signs and symptoms.  Lung disease 
attributable to asbestos fiber results in a scarring of the 
lung tissue and is readily observable on X-ray studies by 
findings of pulmonary infiltrates and fibrous tissue referred 
to as interstitial fibrosis.  No pleural effusion, 
infiltrates or interstitial fibrosis is noted on multiple 
recent VA X-ray studies of the veteran's chest.  In short, 
the veteran's confirmed diagnosis of bronchial asthma is not 
a lung disorder attributable to exposure to asbestos.  The 
veteran has submitted no competent medical evidence or 
opinion which supports his allegation that his asthma is 
somehow attributable to fuels or other unidentified solvents 
or chemicals.  


ORDER

Entitlement to service connection for a lung disorder, 
including as a result of exposure to asbestos, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


